Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments filed on 20 January 2022 has been entered. Claims 1-8 and 10-20 are now pending in the application.
Amendments to claims 1, 7 and 17 are acceptable. Therefore, claim objections have been withdrawn.
Replacement sheets of Figs. 3, 4, 7B, 8, 9, 12A, 12B, 13A and 13B are acceptable. Drawing objections have been withdrawn.
Amendments to claims 4, 7, 8, 13 and 15 to address the informalities and to overcome claim rejections under 35 U.S.C. 112(b) have been accepted and previous claim rejections under 35 U.S.C. 112(b) have been withdrawn. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

On 21 March 2022, the examiner proposed an examiner’s amendment to the claims in a condition for allowance. However, applicant did not authorize the proposed examiner’s amendment. 

Response to Arguments
Applicant's arguments filed on 01 December 2021 have been fully considered but they are not entirely persuasive.
In response to applicant's argument on Page 12 last paragraph that “Xiao is not an analogous system. Xiao is unrelated to the broad field of pick and place machines. Instead, Xiao relates to a soldering In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  

In response to applicant’s argument on Page 14 second paragraph, “[A]pplicant therefore respectfully contends that Xiao is not reasonably pertinent to Applicant's problems,”, the examiner respectfully submits that Xiao solves a common problem of attachment and rotation of a part using a magnetic gear. Xiao teaches in para. [0031], “the driving magnetic gear 624 and the driven magnetic gear 625 are not in contact, and have high synchronization after precise magnetization” and “[D]uring transmission, the driving magnetic gear 624 and the driven magnetic gear 625 do not need to be coated with lubricating oil for maintenance, and the two will not contact and mesh during transmission to generate noise”, which is similar to the problem facing in the instant application, para. [0097], “[T]method may include rotating, by the motor, the theta gear by a magnetic force. The method may include receiving, by a magnet of a receiving location of the pick and place head, the shaft such that the magnetic material interacts with the magnet of the receiving location”. Therefore, Xiao is an analogous art. Xiao solves a pertinent problem of a quick attachment and/or detachment of a part to a machine and to rotate it using a magnetic gear. 

 Applicant argues in Page 14 last paragraph that “Choi fails to teach a spindle having a shaft with a second magnet located in the shaft proximate an end providing removable attachment thereof, as claimed.” Examiner submits that Choi teaches in Page 7, lines 261-266 that, a component mounter head 

Applicant’s argument, see Page 15 third paragraph, with respect to the rejection of claim 15 “the combination does not teach the claimed circumferential ridge. Applicant points to element 334 as a circumferential ridge extending from an upper surface of the theta gear 326. Element 268 of Hwang, pointed out by the Examiner as reading on the claimed ridge, is simply a tooth of the gear in Hwang. Thus, the combination of references fails to teach the claimed structure.”, is persuasive.  Therefore, the rejection of claim 15 has been withdrawn.   


Claim Objections
Claim 8 is objected to because of the following informalities:  
Claim 8 lines 1-2: “wherein the theta gear includes a lower base extending from the lower surface toward the first end, the opening extending through the lower base.” should read -- wherein the theta gear includes a lower base extending from the lower surface toward the first end and extending through the opening at the lower base. --
Claim 13 line 3: “placing, with the nozzle,” should read -- placing, with the nozzle tip,--

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 20060112545) in view of Nakayama (US 4979286).
Regarding Claim 11, Huang teaches, 
 		Claim 11. A method of assembly (see Abstract) comprising: 
providing a pick-and-place machine (component mounting apparatus 100, Fig. 3) having a pick-and-place head (head assemblies 201, Fig. 3, para. [0046]); 
providing a spindle (nozzle spindles 240, Figs. 5 and 12, para. [0051]) for the pick-and-place machine, the spindle including: 
a shaft (see 240, Fig. 12) including a length extending between a first end (see Fig. 11) and a second end, the shaft including an outer body and a hollow interior (inside of the nozzle spindles 240 takes the shape of a hollow cylinder, para. [0082]); 
a nozzle tip (242, Figs. 11 and 12) disposed at the first end of the shaft; 
a theta gear (nozzle driven gear 268, Fig. 13, para. [0093]) disposed on the shaft; 

contacting, by the spindle, an electrical component; manipulating, by the spindle, the electrical component; and removing the spindle from the pick-and-place head of the pick-and-place machine (plurality of nozzle spindles 240 are arranged around the circumference in each head assembly 201, para. [0051]), and head assembly 201 is detachably mounted to the horizontal movement mechanism 103, Fig. 3, para. [0099]).
Hwang does not teach a gear made of a magnetic material that is configured to interact with the motor. However, Nakayama teaches an electric part mounting apparatus provided with a head rotation drive mechanism which is magnetically connected to a vacuum head in a non-contact state in which, 
wherein the theta gear (driven and drive members 2' and 31’, Fig. 11) is made of a magnetic material that is configured to interact with the motor and become rotated by a magnetic force (the head rotation drive mechanism 3 and the vacuum head 1 are coupled at the peripheral portions of the magnet pieces of the driven and drive members 2' and 31', and the rotation of the motor 30 is transmitted to the vacuum head 1, Figs 11 and 12, col. 7, lines 48-52). 
Therefore, in view of the teachings of Nakayama, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the theta gear of the pick-and-place spindle of Hwang to replace with a magnetic driven and drive member 2’ and 31’ respectively so that it enables to rotate the spindle using a magnetic force. 

Regarding Claims 12-14, Huang teaches, 
Claim 12. The method of claim 11, wherein the outer body includes at least one opening (air channels, para. [0082]), the method further comprising receiving, by the at least one opening, air flow into the hollow 4interior (nozzle spindles 240 takes the shape of a hollow cylinder, para. [0082]) from an air delivery system (air channels of the nozzle spindles 240 are connected to a negative-pressure air supply unit, para. [0083]) of the pick-and-place head and utilizing the airflow during the manipulating (see para. [0082-0083]).  

Claim 13. The method of claim 12, further comprising: picking up, with the nozzle tip, the electrical component using the airflow; and placing, with the nozzle, the electronic component using the airflow (positive-pressure air supply unit supplies air of a positive pressure into the air channels of the nozzle spindles 240 in order to mount the electronic components C to the PCB, see para. [0083]).  

Claim 14. The method of claim 11, further comprising: rotating, with the motor of the pick-and-place head, the theta gear; and rotating, by the rotating of the theta gear, the shaft and the nozzle tip (nozzle driving gear 264 is coupled to a circumference surface of the spline shaft 266 and the spline shaft 266 may be coupled to the nozzle rotation unit 262 through a coupling device 265, Fig. 13, para. [0093]).  

Claims 1-8, 11 alternatively, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Xiao (CN 206500722).
Regarding claims 1 and 11, Hwang teaches, 
A spindle (nozzle spindles 240, Fig. 3, para. [0051]) for a pick-and-place machine (100, Fig. 3) comprising: 

a nozzle tip (242, Fig. 11) disposed at the first end of the shaft, the nozzle tip configured to contact an electronic component for manipulation of the electronic component (head assembly 201 absorb electronic components from the component supply unit 102 and mount them to the PCB, para. [0051]); and 
a theta gear (nozzle driven gear 268, Fig. 13, para. [0093]) disposed on the shaft, the theta gear configured to engage with a motor (nozzle rotation unit 262 coupled to the body is generally a servo motor and is connected to the nozzle driving gear 264, para. [0093]) of a pick-and-place head,  
spindle is configured to be removably attachable from the pick-and-place head (plurality of nozzle spindles 240 are arranged around the circumference in each head assembly 201, para. [0051], and head assembly 201 is detachably mounted to the horizontal movement mechanism 103, para. [0099]).  

Hwang does not teach a theta gear made of a magnetic material that is configured to interact with the motor and become rotated by a magnetic force. However, Xiao teaches a constant temperature solder system for a component mounter in which,
wherein the theta gear is made of a magnetic material (driving magnetic gear 624 and a driven magnetic gear 625, Fig. 3, para. [0031]) that is configured to interact with the motor and become rotated by a magnetic force (see para. [0031], line 278).

Therefore, in view of the teachings of Xiao, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the theta gear of the pick-and-place spindle of Hwang to replace with a magnetic gear 624 so that it enables to rotate the spindle using a magnetic force. 

Regarding claim 18, in addition to limitations of claim 1, Hwang teaches,
A dispensing head (head assemblies 201, Fig. 3) comprising: 
a body structure including a receiving location (spindle housing hole 232, Fig. 11); 
a z-axis motor (nozzle lift mechanism drive unit 272, para. [0104]); 
a theta motor (rotation drive unit 252, Fig. 11); and 
a spindle received in the receiving location (232, see para. [0081]). 
 
Regarding claims 2-8 and 19-20, Hwang further teaches, 
[Claim 2] wherein the outer body includes at least one opening (air channels, para. [0083]) configured to receive airflow into the hollow interior (nozzle spindles 240 takes the shape of a hollow cylinder, para. [0082]).  
[Claim 3] wherein the at least one opening is a plurality of openings disposed about the outer body of the shaft at a point along the length (nozzle spindles 240 are connected to a negative-pressure air supply unit and a positive-pressure air supply unit, para. [0083]). 
[Claim 4] wherein the shaft is configured to deliver the airflow to the nozzle tip such that the nozzle tip is configured to pick up and place the electronic component (positive-pressure air 
[Claim 5] wherein the shaft is cylindrical and wherein the theta gear is secured to the shaft (see 268 on spindle 240, Fig. 14) such that rotation of the theta gear by a drive gear (264) of the motor rotates the shaft.  
[Claim 6] wherein the theta gear is a separately manufactured component from the shaft, and wherein the theta gear includes an opening configured to receive the shaft (see Fig. 14).  
[Claim 7] wherein the theta gear further includes an upper surface facing the second end, a lower surface facing the first end (see Fig. 14), and an outer circumference, wherein teeth are disposed along the outer circumference, the theta gear further including a circumferential ridge (see Note below) extending from the upper surface toward the second end, the circumferential ridge located between the outer circumference of the theta gear and the shaft. 
 
Note: the dictionary (marrian-webster.com) meaning of “ridge” as “an elevated body part or structure” meets the claim limitation. See Fig. 14, Hwang below. 

[AltContent: textbox (ridge)][AltContent: arrow]
    PNG
    media_image1.png
    666
    510
    media_image1.png
    Greyscale

Fig. 14, Hwang
[Claim 8] wherein the theta gear includes a base (rotation housing 230, Fig. 12) extending from the lower surface toward the first end, the base located proximate the opening and extending a length of the opening.  

[Claim 19] wherein the spindle is removably attachable from the receiving location (plurality of nozzle spindles 240 are arranged around the circumference in each head assembly 201, para. [0051], and head assembly 201 is detachably mounted to the horizontal movement mechanism 103, para. [0099]).  

[Claim 20] further comprising an airflow delivery system (para. [0083]), wherein the outer body of the shaft of the spindle includes at least one opening to receive airflow into the 

Regarding claim 16, Xiao further teaches, 
[Claim 16] wherein the theta gear is made of a magnetic material (driving magnetic gear 624 and a driven magnetic gear 625, Fig. 3, para. [0031]), the method further comprising rotating, by the motor, the theta gear by a magnetic force.  
Therefore, in view of the teachings of Xiao, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the theta gear of the pick-and-place spindle of Hwang to replace with a magnetic gear 624 so that it enables to rotate the spindle using a magnetic force. 

Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Xiao, as applied to claims 1 and 11 above and further in view of Choi (KR 101287579).
Regarding claims 10 and 17, modified Hwang does not teach a magnet at a receiving location of the pick and place head, the shaft such that the magnetic material interacts with the magnet of the receiving location.  However, Choi teaches a head assembly for a component mounter having a plurality of nozzle spindles radially disposed on the head in which,
[Claim 10] wherein the shaft includes a magnetic material proximate the second end configured to be received by a magnet of the pick-and-place head for the removable attachment (inner end of the nozzle spindle 230 implemented as magnet, page 7, lines 261-266).  
[Claim 17] wherein the shaft includes a magnetic material proximate the second end, the method further comprising receiving, by a magnet of a receiving location of the pick and 
 Therefore, in view of the teachings of Choi, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the pick-and-place spindle of Hwang to include a magnetic material so that the shaft can be picked up and returned to its original position by magnetic force while assembling electronic components. 

Allowable Subject Matter
Claim 15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 15 would be allowable for disclosing a method of assembly of a pick-and-place machine having a theta gear wherein the teeth are disposed along the outer circumference having a circumferential ridge extending from the upper surface toward the second end, the circumferential ridge located between the outer circumference of the theta gear and the shaft;  the method further comprising  breaking, by the circumferential ridge, a beam of an optical sensor disposed on the pick-and- place head; sensing, by the optical sensor, movement by the nozzle tip relative to at least a portion of the pick-and-place head.

Prior art reference Hwang fails to teach a theta gear made of a magnetic material configured to interact with the motor and become rotated by a magnetic force or a circumferential ridge on the shaft that breaks an optical beam for sensing.  Though, the prior art reference Nakayama teaches an electric part mounting apparatus having a head rotation drive mechanism which is magnetically connected to a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                               

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729